Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to AFCP amendment filed on 2/5/2021.
Claims 1 – 3 are pending.
Claim 1 has been amended.
Allowable Subject Matter
Claims 1 – 3 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments have been fully considered and are persuasive.
Regarding Claims 1 – 3, same reasons of Action sent on 1/25/2021. In specific, regarding Claim 1, the prior art of record does not teach claimed limitation: “the positions of the upper and lower hole plates are relatively moved and positioned to buckle and deform the straight pins by compressing in the axial direction so that to plastically deform the straight pins and to make the vertical probe between the upper and lower hole plates is formed into an arched shape” in combination with all other claimed limitations of claim 1. Claims 2 – 3 are allowed for depending on claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ge et al. (US 2010/0231923 A1) suggests a measurement probe, the method comprising: fixing the sample to a ring-like holding jig surrounding the sample from the outside in the diameter direction of the sample without changing the relative position of the holding jig and the sample (see claim 2).
Hwang (US 2003/0173949 A1) teaches a second step of lowering the device transfer system until the touch probe touches the measuring jig to acquire a vertical position value Z1 at a moment that the touch probe touches the measuring jig (see claim 5).
Saitou et al.(US 9,248,522 B2) discloses a member including the holder and the probe as the drive mechanism moves the holder holding the probe downward; a movement mechanism having an arm to which a fitting jig fitted with the welding tool is fixed so as to be able to freely move the welding tool with respect to the processing target member by moving the arm (see claim 5).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724.  The examiner can normally be reached on Monday-Friday, 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        2/13/2021